UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QT [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended or [X] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from October 1, 2011 to December 31, 2011 Commission File Number: 001-33795 HOME FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 68-0666697 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification Number) 500 12th Avenue South, Nampa, Idaho (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (208) 466-4634 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[X] Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $.01 par value per share, 15,664,706 shares outstanding as of February 1, 2012. HOME FEDERAL BANCORP, INC. FORM 10-QT TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 2 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 42 ITEM 4. CONTROLS AND PROCEDURES 43 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 44 ITEM 1A. RISK FACTORS 44 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 44 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 44 ITEM 4. REMOVED AND RESERVED 44 ITEM 5. OTHER INFORMATION 44 ITEM 6.EXHIBITS 45 SIGNATURES 46 Item 1.Financial Statements HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (unaudited) December 31, September 30, ASSETS Cash and cash equivalents $ $ Investments available-for-sale, at fair value Loans held for sale Loans and leases receivable, net of allowance for loan and lease losses of $14,171 and $14,365 Accrued interest receivable FDIC indemnification receivable, net Bank owned life insurance Real estate owned and other repossessed assets Federal Home Loan Bank (“FHLB”) stock, at cost Property and equipment, net Core deposit intangible Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposit accounts: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Certificates Total deposit accounts Advances by borrowers for taxes and insurance Accrued interest payable Repurchase agreements Deferred compensation Other liabilities Total liabilities STOCKHOLDERS’ EQUITY Serial preferred stock, $.01 par value; 10,000,000 authorized; issued and outstanding: none Common stock, $.01 par value; 90,000,000 authorized; issued and outstanding: Dec. 31, 2011 - 17,512,197 issued; 15,664,706 outstanding Sep. 30, 2011 - 17,512,197 issued; 16,057,434 outstanding Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership plan ) ) Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes. 2 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended December 31, Interest and dividend income: Loans and leases $ $ Investment securities Other interest and dividends Total interest and dividend income Interest expense: Deposits FHLB advances and other borrowings 21 Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Noninterest income: Service charges and fees Gain on sale of loans Gain on sale of securities Gain on sale of fixed assets and repossessed assets FDIC indemnification recovery ) Accretion (impairment) of FDIC indemnification asset ) Other Total noninterest income ) Noninterest expense: Compensation and benefits Occupancy and equipment Data processing Advertising Postage and supplies Professional services Insurance and taxes Amortization of intangibles Provision for REO Other Total noninterest expense Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ $ ) Earnings (loss) per common share: Basic $ $ ) Diluted ) Weighted average number of shares outstanding: Basic Diluted Dividends declared per share: $ $ See accompanying notes. 3 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)(In thousands) (unaudited) Three Months Ended December 31, Net income (loss) $ $ ) Other comprehensive income (loss): Change in unrealized holding gain (loss) on investments available for sale, net of taxes of $106 and ($1,344), respectively ) Adjustment for realized gains on sales of investments, net of taxes of($230) and $0, respectively ) Other comprehensive loss ) ) Comprehensive income (loss) $ $ ) See accompanying notes. 4 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) (In thousands, except share data) (Unaudited) Common Stock Additional Unearned Shares Issued to Accumulated Other Comprehensive Shares Amount Capital Earnings ESOP Income (Loss) Total Balance at October 1, 2010 $ ) $ $ Restricted stock issued, net of forfeitures ESOP shares committed to be released Exercise of stock options 1 Share-based compensation Stock repurchase ) (7 ) ) ) Dividends paid ($0.220 per share) ) ) Tax adjustments for equity comp. plans Net loss ) ) Other comprehensive income Balance at September 30, 2011 ) Restricted stock issued, net of forfeitures ) ESOP shares committed to be released 1 34 35 Share-based compensation Stock repurchase ) (4 ) ) ) Dividends paid ($0.055 per share) ) ) Tax adjustments for equity comp. plans 1 1 Net income Other comprehensive loss ) ) Balance at December 31, 2011 $ ) $ $ See accompanying notes. 5 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Amortization of core deposit intangible Impairment (accretion) of FDIC indemnification receivable ) Net amortization of premiums and discounts on investments Gain on sale of loans, net ) ) Gain on sale of securities available-for-sale, net ) Gain on sale of fixed assets and repossessed assets, net ) ) ESOP shares committed to be released 35 Share based compensation expense Provision for loan losses ) Valuation provision on real estate and other property owned Accrued deferred compensation expense, net 74 73 Net deferred loan fees ) ) Proceeds from sale of loans held for sale Originations of loans held for sale ) ) Net increase in cash surrender value of bank owned life insurance ) ) Change in assets and liabilities: Interest receivable ) ) Other assets ) Interest payable ) ) Other liabilities ) ) Net cash provided from (used by) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Principal repayments, maturities and calls of securities available for sale Proceeds from sales of securities available for sale Purchase of securities available for sale ) ) Reimbursement of loan losses under loss share agreement Net decrease in loans Proceeds from sales of fixed assets and repossessed assets Purchases of property and equipment ) ) Purchase of bank-owned life insurance ) Net cash provided from (used by) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in deposits ) ) Net decrease in advances by borrowers for taxes and insurance ) ) Repayment of FHLB borrowings ) Net increase (decrease) in securities sold under obligation to repurchase 21 ) Proceeds from exercise of stock options Repurchases of common stock ) Dividends paid ) ) Net cash used by financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ (Continued) See accompanying notes. 6 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (In thousands) (unaudited) Three Months Ended December 31, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Taxes ) NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of real estate owned and other assets in settlement of loans $ $ Fair value adjustment to securities available-for-sale, net of taxes ) ) See accompanying notes. 7 HOME FEDERAL BANCORP, INC. AND SUBSIDIARY SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation The consolidated financial statements presented in this transition report include the accounts of Home Federal Bancorp, Inc., a Maryland corporation (the “Company”), and its wholly-owned subsidiary, Home Federal Bank (the “Bank”), which is a state-chartered commercial bank headquartered in Nampa, Idaho.As used throughout this report, the term the “Company” refers to Home Federal Bancorp and its consolidated subsidiary, unless the context otherwise requires. The consolidated financial statements of the Company have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and are unaudited. All significant intercompany transactions and balances have been eliminated. In the opinion of the Company’s management, all adjustments consisting of normal recurring adjustments necessary for a fair presentation of the financial condition and results of operations for the interim periods included herein have been made. Operating results for the three month period ended December 31, 2011, are not necessarily indicative of the results that may be expected for future periods. On January 24, 2012, the Company reported its decision to change its fiscal year end to December 31 from a fiscal year ending on September 30. This change in fiscal year end makes the Company’s and the Bank’s year-end coincide with the regulatory reporting periods now effective with the Company’s reorganization to a bank holding company and the Bank’s conversion to a commercial bank that occurred on May 31, 2011. As a result of the change in fiscal year, the Company is filing this transition report on Form 10-QT covering the transition period from October 1, 2011 to December 31, 2011. The reader should assume any reference the Company makes to a particular year (for example, 2010) in this report applies to the Company’s fiscal year and not the calendar year. On July 30, 2010, the Bank entered into a purchase and assumption agreement with the FDIC to assume all of the deposits and acquire certain assets of LibertyBank, headquartered in Eugene, Oregon (the “LibertyBank Acquisition”). In August 2009, the Bank entered into a purchase and assumption agreement with the FDIC to assume all of the deposits and certain assets of Community First Bank, headquartered in Prineville, Oregon (the “CFB Acquisition”).All of the loans purchased in the CFB Acquisition and the majority of loans and leases purchased in the LibertyBank Acquisition are included under the loss sharing agreements with the FDIC and are referred to as “covered loans.”All real estate owned and repossessed assets (“REO”) acquired in the CFB Acquisition and the LibertyBank Acquisition are also included in the loss sharing agreements and are referred to as “covered REO.”The covered loans and covered REO are collectively referred to as “covered assets.” Loans and foreclosed and repossessed assets not subject to loss sharing agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” Certain information and note disclosures normally included in the Company’s annual consolidated financial statements have been condensed or omitted. Therefore, these consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements and notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011 (“2011 Form 10-K”), filed with the Securities and Exchange Commission (“SEC”) on December 14, 2011. Certain reclassifications have been made to prior year’s financial statements in order to conform to the current year presentation. The reclassifications had no effect on previously reported net income (loss) or equity. Note 2 - Recent Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-12, Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05. ASU2011-12 defers changes in ASU 2011-05 that relate to the presentation of reclassification adjustments to allow the FASB time to redeliberate whether to require presentation of such adjustments on the face of the financial statements to show the effects of reclassifications out of accumulated other comprehensive income 8 on the components of net income and other comprehensive income. ASU2011-12 allows entities to continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU 2011-05. All other requirements in ASU 2011-05 are not affected by ASU 2011-12.ASU2011-12 is effective for annual and interim periods beginning after December15, 2011 and is not expected to have a significant impact on the Company’s Consolidated Financial Statements. In September 2011, the FASB issued ASU 2011-08, Testing Goodwill for Impairment (Topic 350).ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. ASU 2011-08 is effective for interim and annual periods beginning after December 15, 2011. Early adoption is permitted. The Company did not early adopt this standard, which is not expected to have a material effect on the Company’s Consolidated Financial Statements. In June 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income (Topic 220). ASU 2011-05 attempts to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income. The effective date of ASU 2011-05 will be the first interim or fiscal period beginning after December 15, 2011; however, certain provisions related to the presentation of reclassification adjustments have been deferred by ASU 2011-12, Comprehensive Income (Topic 220)—Deferral of the Effective Date for Amendments to the Presentation of Reclassification of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05, as discussed above.The Company adopted this standard effective September 30, 2011, and presented the Consolidated Statements of Comprehensive Income (Loss) as a separate statement rather than part of the Consolidated Statements of Stockholders’ Equity. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (International Financial Reporting Standards).This guidance is effective for the first interim or annual period beginning on or after December 15, 2011, and will be applied prospectively beginning in the period of adoption.The amendments change the wording used to describe requirements for measuring fair value under U.S. GAAP to be more consistent with IFRSs.The adoption of this guidance is not expected to have a material effect on the Company’s Consolidated Financial Statements. In April 2011, the FASB issued ASU 2011-03, Reconsideration of Effective Control for Repurchase Agreements (Topic 860). ASU 2011-03 attempts to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before maturity. The effective date of ASU 2011-03 will be the first interim or annual period beginning after December 15, 2011 and should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. Early adoption is not permitted. The Company is evaluating the impact this ASU will have on its financial condition and results of operations. In April 2011, FASB issued ASU 2011-02, A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring.ASU 2011-02 clarifies when a loan modification or restructuring is considered a troubled debt restructuring.This guidance became effective for the first interim or annual period beginning on or after June 15, 2011, and was adopted by the Company effective October 1, 2011.The adoption of this guidance did not have a material effect on the Company’s Consolidated Financial Statements. 9 Note 3 - Earnings (Loss) Per Share The Company has granted stock compensation awards with non-forfeitable dividend rights, which are considered participating securities. Accordingly, earnings (loss) per share (“EPS”) is computed using the two-class method as required by ASC 260-10-45. Basic EPS is computed by dividing net income (or loss) allocated to common stock by the weighted average number of common shares outstanding during the period which excludes the participating securities. Diluted EPS includes the dilutive effect of additional potential common shares from stock compensation awards, but excludes awards considered participating securities. ESOP shares are not considered outstanding for EPS until they are committed to be released. The following table presents the computation of basic and diluted EPS for the periods indicated (in thousands, except share and per share data): Three Months Ended December 31, Net income (loss) $ $ ) Allocated to participating securities ) ) Net income (loss) allocated to common shareholders $ $ ) Weighted average common shares outstanding, including shares considered participating securities Less:Average participating securities ) ) Weighted average shares Net effect of dilutive restricted stock Weighted average shares and common stock equivalents Income (loss) per common share: Basic $ $ ) Diluted ) Options excluded from the calculation due to their anti- dilutive effect on EPS Note 4 - Investment securities Investment securities available-for-sale consisted of the following at the dates indicated (dollars in thousands): Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Percent of Total December 31, 2011 Obligations of U.S. Government-sponsored enterprises (“GSE”) $ $ $ ) $ % Obligations of states and political subdivisions ) Corporate note, FDIC-guaranteed 2 Mortgage-backed securities, GSE-issued ) Mortgage-backed securities, private label ) Total $ $ $ ) $ % September 30, 2011 Obligations of U.S. GSE $ $ $ ) $ % Obligations of states and political subdivisions Corporate note, FDIC-guaranteed 3 Mortgage-backed securities, GSE-issued ) Mortgage-backed securities, private label ) Total $ $ $ ) $ % 10 For the quarter ended December 31, 2011, proceeds from sales of securities available-for-sale amounted to $27.4 million.Gross realized gains on these sales totaled $573,000, while gross realized losses totaled $0.Additionally, we had $8.0 million of securities called at a gain of $17,000.We did not sell any securities during the quarter ended December 31, 2010. The fair value of impaired securities, the amount of unrealized losses and the length of time these unrealized losses existed for the periods indicated were as follows (in thousands): Less Than 12 Months 12 Months or Longer Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses December 31, 2011 Obligations of U.S. GSE $ $ ) $ ) Obligations of states and political subdivisions ) ) Mortgage-backed securities, GSE-issued ) (8
